Citation Nr: 0917031	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board remanded this case in June 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
or until years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The Veteran asserts that he first noticed problems with his 
hearing during Basic Training and at Engineering Advanced 
Infantry Training (AIT) school.  He contends that he trained 
with the M14, hand grenades and the bazooka without hearing 
protection.  In addition, he claims he was subjected to 
mortar attacks in Vietnam and was subjected to heavy 
equipment noise during the performance of his duties in 
service.  

The Veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was Personnel Specialist.  

In this case, the Veteran's service treatment records are 
negative for any indication of hearing loss.  The Veteran had 
normal hearing bilaterally at the time of his induction 
examination in June 1965.  There is no report of complaint, 
treatment or diagnosis of hearing loss or ear problems in any 
of the Veteran's service treatment records.  The Veteran's 
separation examination in August 1967 did not show any 
problems with his ears, but his auditory thresholds were not 
reported.

A June 1989 private medical record discussed a left ear 
tympanomastoidectomy for a cholesteatoma and that he was 
suffering from significant hearing loss.  The Veteran 
reported chronic drainage from his left ear for at least 15 
years.  He also reported that he had a history of chronic ear 
infections as a child but the acute infections had subsided 
as an adult.  The record indicated the Veteran stated had 
been told by another doctor in 1975 that he had a 
cholestestoma and would probably need surgery, but the 
Veteran had elected not to have it treated until now.  
Another June 1989 note was a pre-operative visit for a 
tympanomastoidectomy.  

A private audiogram from March 2002 shows high frequency 
hearing loss in the Veteran's right ear and severe mixed 
hearing loss in his left ear.  A notation on the report 
stated that there was a long standing left ear hearing loss 
following "?cholesteatoma" surgery many years ago.  The 
report also notes noise exposure at work.  

An October 2005 VA treatment record noted that the Veteran 
claimed he started having hearing problems in 1969 and 1970 
and had no hearing protection while serving in Vietnam.  

A VA treatment report from December 2005 noted that the 
Veteran reported a history of military, occupational and 
recreational noise exposure.  The Veteran reported that he 
always wore the required ear protection on the job and when 
he was shooting recreationally.  

A VA consultation note from May 2006 indicated that the 
Veteran had bilateral hearing loss for many years, left 
greater than right, as well as a history of noise exposure in 
service and in the Veteran's post-service employment.  It 
also indicated that he had many earaches as a child and 
underwent left ear surgery for a benign tumor in the 1980s.  
A May 2006 audiology note indicated sensorineural hearing 
loss in the right ear ranging from normal to moderately 
severe and thresholds for the left ear reflecting a mixed 
hearing loss with larger air-bone gaps and hearing levels 
ranging from mild to severe.  An August 2006 VA treatment 
record indicates that the Veteran was going to undergo left 
ear surgery later that month.  

January 2007 VA treatment record refers to tympanoplasty and 
noted that there had been a prior tympanoplasty and 
mastoidectomy in 1989.  A March 2007 VA treatment record 
noted left ear mixed hearing loss from 250 through 3000 Hz 
with hearing loss in the right ear.  

The Board remanded this case in June 2008 in part so the 
Veteran could receive a VA audiological examination with a 
nexus opinion.  In December 2008 a VA audiological 
examination was conducted and the examiner noted in detail a 
number of the prior medical records contained in the 
Veteran's claims file, including service treatment records 
and other treatment records as far back as 1989.  The Veteran 
reported that he was a clerk in service but he spent three 
times on guard duty on the line.  During this time there 
would be incoming mortars and napalm bombs that he was 
exposed to without hearing protection.  He also fired M-14s.  
After service, he had civilian noise exposure during for over 
thirty years working in a factory but had ear protection.  
Recreational noise exposure included hunting one weekend a 
year with ear protection.  Tinnitus was denied in both ears 
and no vertigo was reported.  Present ear infections were 
denied, although the Veteran stated he had two ear surgeries, 
most recently a year prior for a left tympanoplasty.  He wore 
hearing aids.   The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
65
LEFT
45
50
40
100
75

The Veteran was noted to have speech recognition of 84 
percent and 92 percent in the right and left ears, 
respectively.  

Since the Veteran has bilateral auditory thresholds of 40 
decibels or higher, the Veteran has bilateral hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed normal hearing to mild hearing loss 
from 250 through 1000 Hz with a moderately severe 
sensorineural hearing loss predominating from 1500 to 1800 
Hz.  There was a slight 15 dB air-bone gap at 4000 Hz only.  
The left ear displayed mild to moderate hearing loss from 250 
through 2000 Hz with a profound to severe hearing loss 3000 
through 8000 HZ.  The hearing loss was mixed in nature with a 
conductive component predominating at frequencies below 15000 
Hz.  

The examiner noted that the first record of a hearing problem 
in the claims file is a medical note of June 1989, which 
described a tympanomastoidectomy for a cholesteatoma.  The 
examiner also noted that the first audiogram after discharge 
was from March 2002, thirty-five years after discharge.  This 
evaluation indicated a bilateral hearing loss with a mixed 
hearing loss in the left ear.  There were also several other 
audiograms that the examiner observed in the claims file 
which also showed bilateral hearing loss with a  mixed 
hearing loss in the left ear.  The examiner went onto opine 
that it would be speculation on the part of the examiner to 
link the Veteran's present hearing loss to his military 
service, particularly when the first medical record of any 
hearing problem was for a middle ear problem in the left ear 
22 years after discharge.  She opined that it was less likely 
as not that the Veteran's present bilateral hearing loss is 
related to the Veteran's military service.  

In this case the Veteran currently has bilateral hearing 
loss.  The question that must be answered is whether or not 
the bilateral hearing loss the Veteran currently has was 
caused by his military service.  The Veteran contends he was 
exposed to acoustic trauma in his military service, and 
although he did not have a combat MOS, there is no reason to 
doubt his credibility that he was exposed to some loud noise 
during his service.  The Veteran worked in a factory for over 
thirty years.  The Board notes that the Veteran contends that 
he wore ear protection at all times during his post-service 
employment; however, in the March 2002 private medical record 
and May 2006 VA record, there is noted a history of noise 
exposure in the Veteran's post-service employment.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Although the Veteran has contended he first began 
experiencing symptoms of hearing loss during service and he 
is competent to describe these symptoms and their continuous 
effect to the present, the contemporaneous medical evidence 
during service does not corroborate any of these problems or 
complaints.  In fact, there are no service treatment records 
at all documenting any complaints or treatment in service 
regarding hearing loss, including a separation examination 
that was devoid of any notations regarding hearing problems 
or issues with the Veteran's ears.  Additionally, there are 
no medical records indicating complaints or treatment for 
hearing loss within the first year after discharge from 
active duty service.  The earliest post-service reference in 
the claims file to hearing loss is in a private 1989 medical 
record, which discussed a left ear tympanomastoidectomy for a 
cholesteatoma.  This is 22 years after discharge from active 
service.  

The Board notes that the Veteran is slightly inconsistent in 
his reporting as to when the hearing loss first began, 
contending in September 2004 that it begin while in basic and 
advanced infantry training, which would have been around 
1965.  However, in October 2005 the Veteran stated that he 
started having problems in 1969 and 1970, which the Board 
notes is after the Veteran's August 1967 discharge from 
service.  The length of time between the Veteran's discharge 
from service and his diagnosis of hearing loss is probative 
evidence against his claim.  There is also a question of 
whether the Veteran wore hearing protection at all times 
during his post-service civilian employment at a factory, 
where he was apparently exposed to noise.  In addition, the 
December 2008 VA audiologist, who reviewed the Veteran's 
entire claims file, opined that the Veteran's current 
bilateral hearing loss was not related to the Veteran's 
military service.  

The record shows that the Veteran did not have bilateral 
hearing loss during the service or within a year of discharge 
from service and there is no medical evidence linking current 
bilateral hearing loss to service.  Not only is there no 
medical evidence in favor of the Veteran, the only medical 
opinion of record is against the Veteran's claim, indicating 
the Veteran's current hearing loss is not related to service.  
The record also contains some evidence of post-service 
occupational noise exposure, even assuming the Veteran wore 
his required hearing protection.  For the Board to conclude 
that the appellant's bilateral hearing loss had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, by a letter in August 2004, before the adverse 
rating decision that is the subject of this appeal.  In March 
2006, shortly after the Dingess decision was issued by the 
Court, the Veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran also authorized VA to obtain 
private medical records.  The Veteran was given a VA 
examination, with medical opinion, in connection with the 
claim.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal, and 
he has done so.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


